Sandler, J. P. (concurring).
This seems to me a close case. There is obvious force to the dissenting opinion’s observation that rent stabilization was not designed to protect the right of residential tenants to engage in profit-making activities. However, when the totality of circumstances is considered in light of the flexible approach articulated by the Court of Appeals in Matter of Park East Land Corp. v Finkelstein (299 NY 70) there appears to be adequate support for the conclusion reached by the Appellate Term. Three circumstances taken together seem to me of particular importance: (1) the absence of any demonstration whatever of injury to the legitimate interests of the landlord or of other tenants; (2) the character of the activity, which is inherently quiet, unobstrusive, harmonious with a residential setting, and of undoubted social usefulness; and (3) the nature of the apartment house in question, a high-rise apartment building with hundreds of apartments in which the limited traffic to and from the tenant’s second-floor apartment is unlikely to have any perceptible impact. The opinion of the Court of Appeals in Matter of Park East Land Corp. v Finkelstein {supra, p 73) remains the leading appellate authority on the meaning of the phrase “ ‘substantial obligation of * * * tenancy’ ” in regulatory laws that responded to the extended period of acute apartment shortage in our metropolitan area. Indeed, it appears to have been the only appellate authority above the Appellate Term level in which the question has been addressed systematically. In Matter of Park East Land Corp. (supra, p 73), the Court of Appeals sustained as reasonable the determination of the Rent Control Commission that a particular violation of the “ ‘immediate family’ clause” did not constitute a violation of a “ ‘substantial obligation of * * * tenancy’ ”. More important than the holding was the approach to the problem adopted by the Court of Appeals, which emphatically rejected the notion that the issue lends itself to a simple cut-and-dried legal formula. Thus the Court of Appeals noted (at p 74): “ ‘Substantial’ is a word of general reference which takes on color and precision from its total context. Having little if any meaning when considered in abstract or in vacuum, it must be defined with reference to the peculiar legal and factual setting in which it occurs.” The court went on to say (at p 75): “Whether or no strict adherence to technical concepts of landlord and tenant law would have justified eviction under ordinary conditions in ordinary times, need not detain or concern us. It is enough to say that, in the housing field at least, these are not ordinary times. If anything is clear, it is that mechanical application of common-law rules will not promote reasonable decision in cases controlled by emergency rent legislation”. The court went on to say (at pp 75-76): “The landlord established no significant departure from the obligation of the tenancy nor any loss or damage to itself”. Still further on, the court referred to the rent control law in words that seem equally applicable to the law governing rent stabilization (at pp 76-77): “The firm command of Local Law No. 66 is that no rent-paying tenant shall be evicted. The exceptions enumerated are designed, it is clear, to prevent extreme hardship and inequity to the landlord, inconvenience to other tenants or outright illegal action by the tenant, in the course of effectuating that mandate. There is no need to repeat that none of those extraordinary elements are present in this case”. As in Matter of Park East Land Corp., there is here no showing of loss or damage to the landlord, nor any showing of inconvenience to other tenants. It is true, as noted in the dissenting opinion, that the court also observed that the violation in Matter of Park East Land Corp. (p 76) afforded “the occupant no profit or commercial advantage”. *812Although this is indisputably a relevant distinguishing factor, a study of the Court of Appeals opinion makes it clear that the element of profit to the occupant was not intended to have the dispositive significance attached to it in the dissenting opinion here. The court’s opinion relied heavily on Piankay Realties v Romano (296 NY 920, affg 271 App Div 104), in which it had sustained the denial of an injunction to the landlord where a commercial tenant had violated a covenant of the lease restricting the character of the business that might be transacted in the premises. The Court of Appeals described that authority in the following terms (at p 76): “The Appellate Division refused to grant an injunction, resting its decision — which we affirmed — upon the ground that the landlord had ‘not shown any undue or increased burden or strain on the building facilities, or that its costs for insurance or operations’ were increased, or that it was ‘prejudiced in any way by the added use’ (271 App. Div., at pp. 105-106). We find that reasoning both apt and cogent here.” In short, the Court of Appeals in Matter of Park East Land Corp. v Finkelstein (supra), although referring to the absence of profit or commercial advantage to the tenant, supported its conclusion in part on the basis of a decision in which an injunction had been denied although there had been a violation of a lease covenant by a commercial tenant that involved profit and commercial advantage. Although I agree that the amount of profit implicit in the tenant’s practice here makes this a close question in terms of the purpose of rent stabilization, I am persuaded that the totality of factors described above supports the Appellate Term’s conclusion that there was not here demonstrated a significant departure from the obligations of the tenancy.